Citation Nr: 0913278
Decision Date: 04/09/09	Archive Date: 06/02/09

DOCKET NO. 08-16 741                       DATE APR 09 2009 

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUES 

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 
 
ATTORNEY FOR THE BOARD 

Eric S. Leboff, Senior Counsel 

INTRODUCTION 

The Veteran had reserve and guard service from October 1952 to November 1958, which included periods of active duty for training (ACDUTRA) and inactive duty training (IDT). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2009 the Veteran testified before the undersigned and the transcript is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

The Veterans Claims Assistance Act of2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F .R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

- 2 - 

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

In the present case, the Board finds that additional development is necessary before a final decision may be rendered in this appeal, as will be discussed below. 

In a statement dated in March 2006, the Veteran indicated that he was exposed to noise while serving in the 197th Tank Battalion of with the West Virginia National Guard, during which time he was not performing active service. However, from his February 2009 hearing testimony, it is clear that the Veteran is also contending to have been exposed to loud noise during period of active duty for training (ACDUTRA) and/or inactive duty training (IDT) as well. At present, the claims file lacks a clear indication of what dates the Veteran performed ACDUTRA and IDT. Moreover, although it appears reasonable efforts have been exhausted with respect to searching for treatment records, attempts to specify service dates are not documented in the claims file. 

Additionally, the claims file contains competent opinions relating the Veteran's current hearing loss and tinnitus to his "active military service." However, the probative value of such opinions is dependent on the length of such active service, as opposed to noise exposure during other periods with the National Guard and with the Reserves. 

Finally, once more specific information is obtained regarding the Veteran's periods of ACDUTRA and IDT, if the evidence of record is not sufficient to enable a grant of the benefits sought on appeal, then a VA examination should be afforded to address the etiology of the claimed disabilities. 

- 3 - 

Accordingly, the case is REMANDED for the following action: 

1. Contact appropriate authorities to verify each and every period of National Guard and Army Reserve service performed by the appellant. Each separate period, to include each and every "drill weekend" must be specifically identified as being either a period of active duty, active duty training, or inactive duty for training. If all or part of such information is unobtainable, this fact must be noted in the claims folder via a formal finding of unavailability, and such fact must be communicated to the Veteran. 

2. If information is obtained from the above action, but does not enable a grant of service connection for the issues on appeal, then schedule the Veteran for a VA audiometric examination to determine the nature and etiology of his hearing loss. To the extent possible, such examination should be arranged at the New Port Richey outpatient clinic, per the Veteran's request. All appropriate audiometric and speech recognition testing must be performed. If current hearing loss and/or tinnitus is established, the examiner must offer an opinion as to whether it is at least as likely as not that such hearing loss and/or tinnitus is related to noise exposure during active service. In making this determination, the examiner should consider the comparative length of military service that involved ACDUTRAJIDT and that which involved only non-active service, as well as the Veteran's stated duties during each. Any opinion should be accompanied by a 

- 4 - 

clear rationale. The claims folder must be reviewed in conjunction with this examination. 

3. Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent Statement of the Case. If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 5 - 




